Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 6, 2018

                                      No. 04-18-00476-CV

                           IN THE INTEREST OF N.P., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00010
                       Honorable Solomon Casseb III, Judge Presiding


                                         ORDER
        Appellant has filed a Motion to Supplement Appellate Record in which appellant points
out the trial clerk’s record does not contain a copy of the final order in the underlying case. Our
review of the trial clerk’s record indicates appellant is correct. Accordingly, we ORDER the trial
court clerk to, on or before August 13, 2018, supplement the appellate record with the final order
in the underlying case or provide a response as to why the appellate record cannot be so
supplemented.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court